Elbert, J.
The facts in this case are similar to those presented in the case of Parlin v. Austin (ante, p. 337) decided at the present term.
It was there held, that the fact that the defendant in the replevin suit had been given no opportunity to execute the statutory bond, and retain the replevied property under the provisions of the act of 1876, by reason of the failure of the officer executing the writ to have the replevied property appraised within the three days fixed by law, was no ground for dismissing the writ.
In such case the defendant has his action against the delinquent official, or may on motion and proper showing have the property restored to him upon executing the requisite , statutory bond.
The judgment of the court below is reversed, and the cause remanded for further proceedings according to law.

Reversed.